TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2013



                                      NO. 03-12-00205-CV


          Brad Livingston, in his Official Capacity as the Executive Director of the
                     Texas Department of Criminal Justice, Appellant

                                                  v.

                           Laura Beeman and Janet Lock, Appellees




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is reversed, and judgment is rendered dismissing appellees’ Laura Beeman and

Janet Lock’s claims for want of subject-matter jurisdiction. It is FURTHER ordered that the

appellees pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.